No. 14824
                   IN THE SUPREME COURT OF THE STATE OF MONTANA
                                       1980


STATE OF MONTANA,
                             Plaintiff and Respondent,
         VS.

DALE A SHERIFF,
                             Defendant and Appellant.


Appeal from:        District Court of the Thirteenth Judicial District,
                    Honorable Charles Luedke, Judge presiding.
Counsel of Record:
    For Appellant:
              Stacey and Nye, Billings, Montana
              Calvin J. Stacey argued, Billings, Montana
    For Respondent:
              Hon. Mike Greely, Attorney General, Helena, Montana
              John Maynard argued, Assistant Attorney General,
               Helena, Montana
              Harold Hanser, County Attorney, Billings, Montana


                                      Submitted:   February 20, 1980
                                        Decided:   APR 2 ; 1280
         fi .-'-
Filed:   --   .-      ,I_/
Mr. Justice John Conway Harrison delivered the Opinion of
the Court.

     c his is an appeal arising out of defendant's conviction
of the crimes of attempted deliberate homicide and aggra-
vated burglary in the District Court of the Thirteenth
Judicial District, in and for the County of Yellowstone, the
Honorable Charles Luedke presiding.
     The facts as presented by the parties upon appeal are
the following:   On the night of June 26, 1978, Ms. Joyce Ann
Lamb awoke in the bedroom of her Billings, Montana, resi-
dence to find a man standing beside her in the dark.     She
immediately screamed at the sight of the man, and the man,
in response also screamed. The man then proceeded to her bed
and positioned himself so that he was straddled over her.
In an effort to seek the help of her neighbors, Ms. Lamb
began hitting her hand against the wall.   The man then
struck her and continued striking her for approximately one
minute, at which time he raised up, backed against a closet,
stood and looked at her, and finally turned and ran out of
the room.   The man apparently had difficulty in leaving the
residence, because Ms. Lamb heard him hit something as he
went through the back door.    At this point, Ms. Lamb rea-
lized that she was bleeding.    She left her house, sought
help from her neighbors, and was taken to the hospital,
where it was determined that she suffered 11 stab wounds in
total.
     Sometime later, an officer of the Billings Police
Department stopped the defendant after a tip had been ob-
tained from one of Ms. Lamb's neighbors that a man had just
been seen peeking into her windows.    The defendant was asked

for his identification, and, after some brief questioning,
w a s released.          A t t h e t i m e o f t h e s t o p , d e f e n d a n t had a

knife attached t o h i s belt.                   Defendant's residence w a s later

s e a r c h e d by t h e p o l i c e p u r s u a n t t o d e f e n d a n t ' s c o n s e n t .

Upon t h e b a s i s o f t h e s e a r c h , d e f e n d a n t w a s t a k e n i n t o

c u s t o d y and a d v i s e d of h i s c o n s t i t u t i o n a l r i g h t s .     A t the

p o l i c e s t a t i o n , d e f e n d a n t gave a s t a t e m e n t t o t h e p o l i c e

which r e f l e c t e d t h a t h e had been a t M s .              Lamb's r e s i d e n c e

t h a t n i g h t , b u t t h a t h e c o u l d n o t remember h i t t i n g h e r o r

s t a b b i n g h e r , o r , f o r t h a t m a t t e r , h a v i n g any involvement i n

t h e c r i m e . Defendant a l s o s t a t e d t h a t he d i d have a k n i f e ,

t h a t he always c a r r i e d i t w i t h him, and t h a t he washed i t

o f f and p l a c e d i t i n a drawer u n d e r n e a t h t h e t e l e v i s i o n

a f t e r r e t u r n i n g home t h a t n i g h t .

        Defendant was c h a r g e d by i n f o r m a t i o n on J u l y 5 , 1978

w i t h t h e c r i m e s o f a t t e m p t ( d e l i b e r a t e homicide) and a g g r a -

vated burglary.             Defendant e n t e r e d a p l e a of n o t g u i l t y t o

b o t h c h a r g e s , and t r i a l was h e l d on F e b r u a r y 26, 1979.                   The

j u r y r e t u r n e d a v e r d i c t of g u i l t y w i t h r e s p e c t t o b o t h

c h a r g e s , and d e f e n d a n t was s e n t e n c e d t o a 50 y e a r s e n t e n c e

f o r t h e crime of a t t e m p t and a 20 y e a r s e n t e n c e f o r t h e

c r i m e of a g g r a v a t e d b u r g l a r y , s a i d t e r m s t o be s e r v e d con-

currently.         From t h e s e judgments, d e f e n d a n t a p p e a l s .

        Defendant o r i g i n a l l y r a i s e d two i s s u e s f o r o u r con-

s i d e r a t i o n upon t h i s a p p e a l .    However, d u r i n g o r a l argument,

c o u n s e l f o r d e f e n d a n t a d m i t t e d t h a t o n e of t h e s e i s s u e s had

been r e s o l v e d by t h i s C o u r t i n a p r i o r d e c i s i o n .          Thus, we

f i n d it only necessary t o consider t h e remaining issue--
whether t h e t r i a l c o u r t e r r e d i n g i v i n g t h e f o l l o w i n g i n -

s t r u c t i o n t o t h e jury:

        " I f you f i n d t h a t t h e d e f e n d a n t , D a l e A. S h e r i f f ,
        a t t e m p t e d t o commit a homicide and no circum-
        s t a n c e s of m i t i g a t i o n , e x c u s e o r j u s t i f i c a t i o n
         a p p e a r , t h e n you may i n f e r t h a t t h e a t t e m p t e d
         homicide was committed knowingly o r p u r p o s e l y . "

        A t t h e o u t s e t , w e n o t e two o b s e r v a t i o n s w i t h r e s p e c t t o

t h e above i n s t r u c t i o n .      The f i r s t i s t h a t t h e i n s t r u c t i o n

g o e s o n l y t o t h e c r i m e o f a t t e m p t e d d e l i b e r a t e homicide and

n o t t o t h e crime of aggravated burglary.                            D e f e n d a n t ' s con-

v i c t i o n of t h e l a t t e r c h a r g e must, t h e r e f o r e , s t a n d .            The

second i s t h a t w e have p r e v i o u s l y d e c i d e d i n a n o t h e r c a s e

t h a t an i n s t r u c t i o n i d e n t i c a l t o t h e one challenged h e r e w a s

n o t e r r o r i n t h e c o n t e x t of o t h e r i n s t r u c t i o n s g i v e n .         See,

S t a t e v . Coleman (1979)                       Mont.       -
                                                               1         - P.2d                       36

St.Rep.       2237. Although Coleman may t h e r e f o r e have p e r s u a s i v e

a p p l i c a t i o n t o t h i s c a s e , t h e r e s t i l l r e m a i n s t h e need f o r

t h i s C o u r t t o i n d e p e n d e n t l y d e t e r m i n e t h e e f f e c t of t h e

c h a l l e n g e d i n s t r u c t i o n i n t h e c o n t e x t of t h e i n s t r u c t i o n s

given here.

        D e f e n d a n t ' s s o l e c o n t e n t i o n upon t h i s a p p e a l i s t h a t

t h e i n s t r u c t i o n , on t h e b a s i s of Sandstrom v . Montana

(1979) 1 U.S. 99 S.Ct.          2450, 61 L. Ed. 2d 39, h a s

t h e e f f e c t o f r e l i e v i n g t h e S t a t e o f i t s burden t o p r o v e

e a c h and e v e r y e l e m e n t o f t h e o f f e n s e beyond a r e a s o n a b l e

d o u b t o r s h i f t i n g t h e burden o f proof t o t h e d e f e n d a n t .

        The t h r e s h o l d i n q u i r y i n a s c e r t a i n i n g whether t h e S t a t e

h a s been r e l i e v e d o f i t s burden of p r o o f , a c c o r d i n g t o t h e

U n i t e d S t a t e s Supreme C o u r t i n Sandstrom, r e q u i r e s " c a r e f u l

a t t e n t i o n t o t h e words a c t u a l l y spoken t o t h e j u r y              . . . for
whether a d e f e n d a n t h a s been a c c o r d e d h i s c o n s t i t u t i o n a l

r i g h t s depends upon t h e way i n which a r e a s o n a b l e j u r y c o u l d

have i n t e r p r e t e d t h e i n s t r u c t i o n . "     Sandstrom, 99 S 0 C t . a t

3453, 61 L.Ed.2d             a t 45.       I n Sandstrom, t h e j u r y was i n s t r u c t e d

t h a t " t h e l a w presumes t h a t a p e r s o n i n t e n d s t h e o r d i n a r y

consequences of h i s v o l u n t a r y a c t s . "                This i n s t r u c t i o n
related to a presumption of law and was mandatory by its
very terms. There was no discretion allowed on the part of
the jurors.    In contrast, the jurors were told here that
they "may infer" a material element of the crime, namely
that the attempted homicide was committed knowingly or
purposely.    This instruction referred to an inference of
fact and was, by its express terms, permissive. Ulster
County Court v. Allen (1979),      U.S.       ,   99 S. Ct. 2213,
60 L. Ed. 2d 777.   The jurors were given discretion with re-
spect to the finding of intent and were free to follow or
not to follow the instruction.   The language of the in-
struction, did not involve either a conclusive or burden-
shifting presumption, as was involved in Mullaney v. Wilbur
(1975)r 421 U.S. 684, 95 S. Ct. 1881, 44 L. Ed. 2d 508; Sandstrom,
supra; or Morrissette v. United States (1952), 342 U.S. 246,
72 S. Ct. 240, 96 L. Ed. 288.   Nor did the instruction have
the effect of allocating to the defendant some part of the
burden of proof that properly rested on the State throughout
the trial.
    That the burden remained on the State in proving the
elements of the offense is made clear by the other instruc-
tions given by the trial court in this case.      On appeal, we
consider the instructions as a whole.     State v. Farnes
(1976)t 171 Mont. 368, 558 P.2d 472.
    "The whole of the law on a subject cannot be
    given in one instruction. In determining
    the effect of given instructions, all instruc-
    tions must be considered as a whole and if
    they fairly tender the case to the jury, the
    fact that one or more instructions, standing
    alone, is not as full or accurate as it might
    have been is not reversible error. [Cita-
    tions omitted.]" State v. Caryl (1975), 168
Mont. 414, 430, 543 P.2d 389, 398.
     Here, Instruction No. 21 stated that, in order to
sustain the charge of attempted deliberate homicide, the
State had to prove intent as one of the elements of the
offense.         Instruction No. 2 provided that the defendant was
afforded a presumption of innocence and that the burden of
proof was upon the prosecution to establish every material
allegation of the information beyond a reasonable doubt.
Instruction No. 5 reiterated the defendant's presumption of
innocence.        Instruction No. 10 stated that the defendant
could not be convicted on conjecture, probability or sus-
picion, but rather only on evidence which established his
guilt beyond a reasonable doubt.        Instruction No. 12 stated
in pertinent part:
    "In order to prove the charge of COUNT I: ATTEMPT
    (FELONY) and COUNT 11: AGGRAVATED BURGLARY as
    alleged in the Information, the State must prove
    beyond g reasonable doubt -- element of
                              that each
    the offense, all necessarily included offenses,
     -   - - -



    was committed or perpetrated knowingly by the
    defendant as a?oluntary  act.


    "Purpose or knowledge are manifested & - -
                                           the cir-
    cumstance~connectedwith the offense --
                         --              and need
    - - proved - - direct evidence but m x be
    not be        by the
    inferred -- conduct, and circumstances
             from acts,
    appearing - evidence.
              in
    "There are two classes of evidence recognized and
    admitted in courts in the State of Montana. One
    is 'direct evidence,' the other is 'circumstantial
    evidence.' In 'direct evidence' the witnesses testify
    directly of their own knowledge of the main fact
    or facts to be proved, while 'circumstantial evidence'
    is the proof of certain facts and circumstances in a
    given case from which the jury may infer other
    connecting facts which usually and reasonably follow
    according - - common experiences of mankind. . ."
              to the                    -
    (Emphasis added.)
    Instruction No. 7 also provided:
    "Where the case of the State rests substantially
    or entirely on circumstantial evidence, you are
    not permitted to find the defendant guilty of
    any crime charged against him unless the proved
        circumstances a r e n o t only c o n s i s t e n t with t h e theory
        t h a t t h e d e f e n d a n t i s g u i l t y of t h e c r i m e , b u t c a n n o t
        b e r e c o n c i l e d w i t h any o t h e r r a t i o n a l c o n c l u s i o n and
        e a c h f a c t which i s e s s e n t i a l t o a c o m p l e t e s e t of
        circumstances necessary t o e s t a b l i s h t h e defendant's
        g u i l t h a s been proved beyond a r e a s o n a b l e d o u b t .

        "Also, i f t h e e v i d e n c e , a s t o any p a r t i c u l a r c o u n t , i s
        s u s c e p t i b l e of two r e a s o n a b l e i n t e r p r e t a t i o n s , one of
        which p o i n t s t o t h e d e f e n d a n t ' s g u i l t and t h e o t h e r
        t o h i s i n n o c e n c e , i t i s your d u t y t o a d o p t t h a t
        i n t e r p r e t a t i o n which p o i n t s t o t h e d e f e n d a n t ' s i n n o c e n c e ,
        and r e j e c t t h e o t h e r which p o i n t s t o h i s g u i l t .            If,
        on t h e o t h e r hand, one i n t e r p r e t a t i o n of t h e e v i d e n c e
        a p p e a r s t o you t o be r e a s o n a b l e and t h e o t h e r i n t e r -
        p r e t a t i o n u n r e a s o n a b l e , i t would be your d u t y t o
        a c c e p t t h e r e a s o n a b l e i n t e r p r e t a t i o n and t o r e j e c t
        t h e unreasonable."

        Defendant s u b m i t s , however, t h a t t h e s e i n s t r u c t i o n s

w e r e nevertheless inadequate.                    H e argues t h a t , while the

j u r y w a s i n s t r u c t e d t h a t t h e y c o u l d i n f e r i n t e n t from t h e

a c t s , conduct, o r circumstances appearing i n evidence, t h e

j u r y s h o u l d have a l s o been i n s t r u c t e d t h a t t h e y - -t
                                                                          need n o

make s u c h i n f e r e n c e .    A p p a r e n t l y , d e f e n d a n t ' s argument i s

t h a t t h i s q u a l i f i c a t i o n s h o u l d have been i n c l u d e d a s a n

addendum t o t h e c h a l l e n g e d i n s t r u c t i o n o r s u b m i t t e d a s an

e n t i r e l y s e p a r a t e i n s t r u c t i o n . I n support defendant relies

on S t a t e v . B r y a n t (Tenn. 1 9 7 9 ) , 585 S.W.2d 586; and S t a t e

v . R o b e r t s (Wash. 1 9 7 7 ) , 562 P.2d 1259.

        W e disagree.

        I n Roberts an i n s t r u c t i o n w a s given t o t h e jury cre-

a t i n g a presumption of second-degree murder where no e x c u s e

o r j u s t i f i c a t i o n appeared.        The c o u r t h e l d i n t h a t c a s e

t h a t , where a n i n s t r u c t i o n w a s s i l e n t a s t o how t h e presump-

t i o n m i g h t be overcome, t h e j u r y s h o u l d be f u r t h e r i n s t r u c t e d

r e g a r d i n g t h e c l e a r o p e r a t i o n of t h e presumption.             Roberts,

562 P.2d a t 1261-62.               I n B r y a n t a n i n s t r u c t i o n was g i v e n t o

t h e e f f e c t t h a t , i f a p e r s o n e n t e r e d t h e p r e m i s e s of a n o t h e r

d i s g u i s e d o r i n mask, t h e j u r y c o u l d c o n s i d e r t h a t a c t a s
prima f a c i e e v i d e n c e of t h e p e r s o n ' s i n t e n t t o commit a

f e l o n y . The c o u r t h e l d t h a t t h e i n c l u s i o n o f t h a t i n s t r u c -

t i o n was e r r o r where no e x p r e s s i n s t r u c t i o n s were g i v e n a s

t o t h e e f f e c t of t h e i n f e r e n c e .      B r y a n t , 585 S.W.2d a t 5 9 0 .

        W e f i n d h e r e t h a t t h e r e was no d u t y on t h e p a r t of t h e

t r i a l c o u r t t o s u b m i t any q u a l i f i c a t i o n s o r a d d i t i o n s t o t h e

i n s t r u c t i o n s which were g i v e n , b e c a u s e t h e terms of t h e

i n s t r u c t i o n s made c l e a r t h e e f f e c t and o p e r a t i o n of t h e

inference.          A s such, t h i s c a s e i s d i s t i n g u i s h a b l e .         Bryant

and R o b e r t s d o n o t c o n t r o l .       The j u r y was t o l d i n v e r y

e x p l i c i t t e r m s by I n s t r u c t i o n Nos. 7 and 1 2 what k i n d o f

e v i d e n c e c o u l d be c o n s i d e r e d i n making t h e i n f e r e n c e and

what k i n d of l o g i c a l s t e p s were p e r m i s s i b l e t o t a k e .             Instruc-

t i o n No. 1 2 a l l o w e d t h e j u r y t o i n f e r p u r p o s e o r knowledge

from c i r c u m s t a n t i a l e v i d e n c e s u b m i t t e d by t h e S t a t e .      In-

s t r u c t i o n No. 7 f u r t h e r d i r e c t e d t h e j u r o r s t h a t , where

c i r c u m s t a n t i a l e v i d e n c e i s s u s c e p t i b l e of two r e a s o n a b l e

i n t e r p r e t a t i o n s , and one of t h e i n t e r p r e t a t i o n s p o i n t s t o

d e f e n d a n t ' s innocence, they should f i n d t h e defendant innocent.

These i n s t r u c t i o n s , t a k e n t o g e t h e r w i t h o t h e r i n s t r u c t i o n s

r e g a r d i n g d e f e n d a n t ' s presumption of i n n o c e n c e and t h e

S t a t e ' s burden o f p r o o f , made c l e a r t h e o p e r a t i o n and e f f e c t

of t h e i n f e r e n c e .

        W e find, therefore,               t h a t the t r i a l c o u r t properly

i n s t r u c t e d t h e j u r y and t h a t t h e r e w a s no e r r o r .          The l a n -

guage of t h e c h a l l e n g e d i n s t r u c t i o n was p e r m i s s i v e .         The

words "may i n f e r " connoted i n p l a i n t e r m s and i n p l a i n

u n d e r s t a n d i n g t o t h e j u r o r s t h a t t h e y had d i s c r e t i o n t o

follow o r not t o follow t h e instruction.                            Further, the

o p e r a t i o n and e f f e c t o f t h e i n f e r e n c e w a s c l e a r l y e x p l a i n e d

t o the jury.           The i n s t r u c t i o n d i d n o t have t h e e f f e c t of
allocating to the defendant some part of the burden of proof

that properly rested on the State throughout the trial.

Accordingly, the judgment of the District Court is affirmed.




We concur:



                 W
     Chief ~ u s f i c e
                           &     A       ~



-4.
  Justices
           u
Mr. Justice Daniel J; Shea dissents and will file a written
dissenr later.